DETAILED ACTION
Allowable Subject Matter
Claims 1-3 and 6-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In the closest prior art, Inouchi et al. (Inouchi et al., “Multi-cusp Ion Source for Gen 5.5 Doping system”, Ion Implantation Technology 2012) (copy of publication submitted with the office action of 12 August 2019) teaches most of the limitations of claim 1, see pages 7-10 of the Final rejection of 19 November 2019.  Similarly, Wang (CN 103681191) in view of Aitken (US pgPub 2002/0043621) teach most of the limitations of claim 1, see pages 13-16 of the Final Rejection of 19 November 2019.  While extraction electrodes of the same shape are known to at least Inouchi, prior art fails to disclose or reasonably suggest “wherein the two or more extraction electrodes include a plasma electrode and a second extraction electrode, a first cross section of each rod in the set of discrete rods for the plasma electrode is situated at a rotated angle that is different from the angle at which the a second cross section of each rod in a set of discrete rods for the second extraction electrode is situated, the first and second cross sections having the same shape” in combination with the limitations of claim 1.
Claims 2, 3 and 6-21 are allowed by virtue of their dependencies on independent claim 1.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J LOGIE/           Primary Examiner, Art Unit 2881